Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-28-2006

Admart AG v. Stephen & Mary Birch
Precedential or Non-Precedential: Precedential

Docket No. 04-4014




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Admart AG v. Stephen & Mary Birch" (2006). 2006 Decisions. Paper 386.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/386


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 04-4014


                  ADMART AG; HELLER WERKSTATT GESMBH;
                     ANDRE HELLER; STEFAN SEIGNER,
                                           Appellees
                                   vs.

                 STEPHEN and MARY BIRCH FOUNDATION, INC.,
                                            Appellants
                               ____________

              APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE
                            (D.C. Civ. No. 95-cv-00410 )
                    District Judge: Honorable Sue L. Robinson
                                   ____________

                             Argued September 29, 2005
               Before: RENDELL, FUENTES and WEIS, Circuit Judges.
                         (Filed: September 28, 2006)
                                  ____________

              ORDER SUR PETITION FOR PANEL REHEARING
                             ____________

              The Petition for Panel Rehearing in this case is granted.

              We hereby vacate the Judgment entered on August 8, 2006.

              This Court’s Opinion of August 8, 2006 at pages 22-23 is amended to read

as follows:

              “We will modify the District Court’s Order of October 6, 2004 as follows:

                                             1
              ‘1. The Stephen and Mary Birch Foundation is required to pay plaintiffs

$3,841,045.19, plus the interest that sum has earned between May 31, 2004 and the date

the money is paid to plaintiffs. In addition, Birch will pay storage charges from May 31,

2004 to the date of transfer.’”

              Footnote 5 of the Opinion, on page 23, is amended to read as follows:

              “The District Court ordered Birch to pay $5,562,818.19. We revise that

figure to account for the $1 million hold back. As of May 31, 2004, $721,773 of interest

had accumulated on the hold back amount. We subtracted the hold back plus interest

from the amount set out in the District Court’s Order.”

                                                          By the Court,


                                                          s/Weis
                                                          United States Circuit Judge

DATED:        September 28, 2006




                                            2